                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

CATHY A. COPLEY,

               Plaintiff,

v.                                                             Case No.: 2:21-cv-00116


KILOLO KIJAKAZI,1
Acting Commissioner of the
Social Security Administration,

               Defendant.



                                 MEMORANDUM OPINION

       This is an action seeking review of the decision of the Acting Commissioner of the

Social Security Administration (hereinafter the “Commissioner”) denying Plaintiff’s

applications for a period of disability and disability insurance benefits (“DIB”) and

supplemental security income (“SSI”) under Titles II and XVI of the Social Security Act,

42 U.S.C. §§ 401-433, 1381-1383f. The case is presently before the court on the

Commissioner’s Uncontested Motion for Remand. (ECF No. 12). Both parties have

consented in writing to the jurisdiction of the United States Magistrate Judge. (ECF No.

13). The court has fully considered the Motion for Remand and GRANTS same.

Accordingly, the court finds that the decision of the Commissioner should be

REVERSED and REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for

further evaluation of Plaintiff’s application as stated herein.



1Pursuant to Fed. R. Civ. P. 25(d), Acting Commissioner, Kilolo Kijakazi, is substituted for the former
Commissioner, Andrew Saul.

                                                  1
       Plaintiff, Cathy A. Copley (hereinafter “Claimant”), completed applications for

DIB and SSI on December 6, 2018, and December 19, 2018, respectively, alleging a

disability onset date of October 15, 2017, (Tr. at 241-53). The Social Security

Administration (“SSA”) denied the applications initially and upon reconsideration. (Tr.

at 10). Claimant filed a request for a hearing, which was held on October 6, 2020, before

the Honorable M. Drew Crislip, Administrative Law Judge (“ALJ”). (Tr. at 32-50). By

written decision dated November 17, 2020, the ALJ determined that Claimant was not

entitled to benefits. (Tr. at 10-20). The ALJ’s decision became the final decision of the

Commissioner on December 21, 2020, when the Appeals Council denied Claimant’s

request for review. (Tr. at 1-5).

       On February 16, 2021, Claimant timely filed the present civil action seeking judicial

review of the administrative decision pursuant to 42 U.S.C. § 405(g). (ECF No. 2). The

Commissioner filed an Answer and a Transcript of the Proceedings on May 14, 2021. (ECF

Nos. 7, 8). On June 9, 2021, Claimant filed a Brief in Support of a Motion for Judgment

on the Pleadings. (ECF No. 9). Thereafter, on July 13, 2021, the Commissioner filed an

uncontested motion for remand, indicating that the ALJ’s decision denying benefits

merited further evaluation, including an opportunity for a hearing and to take any further

action needed to complete the administrative record. (ECF No. 12). According to the

Commissioner, Claimant concurred that further proceedings would be beneficial.

       Title 42 U.S.C. § 405(g) authorizes the district court to remand the decision of the

Commissioner of Social Security for further consideration at different stages of the

judicial proceedings. When the Commissioner requests remand prior to filing an answer

to the plaintiff’s complaint, the presiding court may grant the request under sentence six

of § 405(g), upon a showing of good cause. In addition, a court may remand the matter

                                             2
“at any time” under sentence six to allow “additional evidence to be taken before the

Commissioner of Social Security, but only upon a showing that there is new evidence

which is material and that there is good cause for the failure to incorporate such evidence

into the record in a prior proceeding.” 42 U.S.C. § 405(g). When a court remands the

Commissioner’s decision under sentence six, the court retains jurisdiction over the

matter, but “closes it and regards it as inactive” until additional or modified findings are

supplied to the court. See McPeak v. Barnhart, 388 F.Supp.2d 742, 745 n.2. (S.D.W. Va.

2005).

         In contrast, under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” Because a sentence four remand essentially

“terminates the litigation with victory for the plaintiff,” the court enters a final judgment

dismissing the case and removing it from the court’s docket. Shalala v. Schaefer, 509 U.S.

292, 299 (1993) (“Under § 405(g), ‘each final decision of the Secretary [is] reviewable by

a separate piece of litigation,” and a sentence-four remand order ‘terminate[s] the civil

action’ seeking judicial review of the Secretary's final decision.”) (quoting in Sullivan v.

Hudson, 490 U.S. 877, 892 (1989).

         Given that the Commissioner explicitly asks for a sentence four remand,2 the court

GRANTS the motion to remand, (ECF No. 12); REVERSES the final decision of the

Commissioner; REMANDS this matter pursuant to sentence four of 42 U.S.C. § 405(g)



2 Furthermore, this case does not present either of the factual scenarios that would typically support a

sentence six remand. The Commissioner’s motion was not made until after the answer was filed, and
neither party has, at this time, offered new evidence that was not previously made a part of the record.


                                                   3
for further administrative proceedings consistent with this opinion; and DISMISSES

this action from the docket of the Court. A Judgment Order will be entered accordingly.

       The Clerk of this Court is directed to transmit copies of this Memorandum Opinion

to counsel of record.

                                        ENTERED: July 15, 2021




                                           4
